Citation Nr: 0126398	
Decision Date: 11/15/01    Archive Date: 11/27/01

DOCKET NO.  00-14 629	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO) 
in Lincoln, Nebraska


THE ISSUES

1.  Entitlement to an effective date prior to December 
14, 1994, for service connection for irritable bowel 
syndrome (IBS).

2.  Entitlement to an effective date prior to November 1, 
1994, for service connection for bipolar disorder.

3.  Entitlement to an effective date prior to December 
14, 1994, for a 60 percent rating for low back 
disability, characterized as disc syndrome with arthritis 
of L4-L5 and L5-S1.


REPRESENTATION

Appellant represented by:	The American Legion


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

Harold A. Beach, Counsel


INTRODUCTION

The veteran served on active duty from August 1970 to 
August 1978.

This matter came to the Board of Veterans' Appeals 
(Board) on appeal from a January 2000 rating decision by 
the VARO in Lincoln, Nebraska.

In July 2001, the veteran had a hearing before the 
undersigned member of the Board.  During that hearing, he 
withdrew an issue of entitlement to an earlier effective 
date for allergic rhinitis.  However, he raised 
contentions to the effect that service connection is 
warranted for bruxism secondary to his service-connected 
bipolar disorder and for post-traumatic stress disorder 
(PTSD).  He also raised contentions to the effect that a 
rating in excess of 50 percent is warranted for his 
bipolar disorder.  Those issues have not been considered 
by the RO or otherwise developed for appellate review.  
Accordingly, the Board has no jurisdiction over those 
issues; and, therefore, they are referred to the RO for 
appropriate action.  38 U.S.C.A. § 7104 (West 1991 and 
Supp. 2000); 38 C.F.R. § 20.101 (2001).



FINDINGS OF FACT

1.  The veteran's initial claim of entitlement to service 
connection for IBS was received by the RO on December 14, 
1994, many years after his separation from service.

2.  The veteran's initial claim of entitlement to service 
connection for psychiatric disability was received by the 
RO on November 1, 1994, many years after his separation 
from service.

3.  The veteran's claim of entitlement to a rating in 
excess of 60 percent rating for his service-connected low 
back disability, characterized as disc syndrome with 
arthritis of L4-L5 and L5-S1, was received by the RO on 
December 14, 1994.

4.  There is no evidence, dated during the year prior to 
December 14, 1994, which shows that the veteran's low 
back disability was productive of any more than severe 
impairment, manifested by recurring attacks of 
intervertebral disc syndrome with intermittent relief. 


CONCLUSIONS OF LAW

1.  The criteria for an effective date prior to December 
14, 1994, for service connection for IBS have not been 
met.  38 U.S.C.A. § 5110(a)-(b)(1) (West 1991); 38 C.F.R. 
§ 3.400(b)(2)(1) (2001).

2.  The criteria for an effective date prior to November 
1, 1994, for service connection for bipolar disorder have 
not been met.  38 U.S.C.A. § 5110(a)-(b)(1) (West 1991); 
38 C.F.R. § 3.400(b)(2)(1) (2001).

3.  The criteria for an effective date prior to December 
14, 1994, for a 60 percent rating for low back 
disability, characterized as disc syndrome with arthritis 
of L4-L5 and L5-S1, have not been met.  38 U.S.C.A. 
§ 5110(b)(2) (West 1991); 38 C.F.R. § 3.400(o)(2) (2001).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I.  Effective Date - Service Connection

The veteran seeks earlier effective dates for service 
connection for his IBS and for his bipolar disorder.  
Generally, the effective date of an award of service 
connection shall be fixed in accordance with the facts 
found, but shall not be earlier than the date of receipt 
of application therefor.  38 U.S.C.A. § 5110(a); 
38 C.F.R. § 3.400(o)(1).  There is an exception in that 
the effective date of disability compensation will be the 
day following the veteran's separation from active 
service or the date entitlement arose, if the claim is 
received within 1 year after the veteran's separation 
from service.  Otherwise, the effective date will be the 
date of the receipt of the claim, or the date entitlement 
arose, whichever is later.  Separation from service means 
separation under conditions other than dishonorable from 
continuous active service which extended from the date 
the disability was incurred or aggravated.  38 U.S.C.A. 
§ 5110(a)-(b)(1); 38 C.F.R. § 3.400(b)(2)(1).

A specific claim in the form prescribed by the VA must be 
filed in order for benefits to be paid to any individual 
under the laws administered by the VA.  38 U.S.C.A. 
§ 5101(a) (West 1991); 38 C.F.R. § 3.151(a) (2001).  Any 
communication or action, indicating an intent to apply 
for one or more benefits under the laws administered by 
the VA from a claimant, his or her duly authorized 
representative, a Member of Congress, or some person 
acting as next friend of a claimant who is not sui juris 
may be considered an informal claim.  Such informal claim 
must identify the benefit sought.  Upon receipt of an 
informal claim, if a formal claim has not been filed, an 
application form will be forwarded to the claimant for 
execution. If received within 1 year from the date it was 
sent to the claimant, it will be considered filed as of 
the date of receipt of the informal claim.  38 C.F.R. 
§ 3.155(a) (2001).
a.  IBS

The veteran contends that IBS was first manifested in 
service and that the effective date of his award of 
service connection for that disorder should, therefore, 
be retroactive to the day after his separation from 
service.  The law and regulations, however, are very 
clear with respect to the effective date of award of 
service connection.  Unless the veteran's application for 
service connection for a particular disability is 
received within one year of his separation from service, 
service connection will be the date the claim was 
received, or the date entitlement arose, whichever is 
later.  

In this case, the veteran's initial claim of entitlement 
to service connection for IBS was not received by the RO 
until December 14, 1994, many years after his separation 
from service.  There is no evidence of any earlier 
communication which could even be construed as an 
informal clam for service connection for IBS.  Even if 
the initial manifestations of his IBS occurred earlier, 
the date of the receipt of the claim controls, as it 
occurred later than the date entitlement arose.  Thus, 
there is simply no legal basis for an effective date 
earlier than December 14, 1994, for service connection 
for IBS.  The law is dispositive of the issue; and, 
therefore, the appeal must be denied.  Sabonis v. Brown, 
6 Vet. App. 426, 430 (1994).  

In arriving at this decision, the Board has considered 
the March 2001 statement from the veteran's treating VA 
physician, T.J.J., M.D., which suggests that the 
veteran's IBS had its onset prior to 1983.  However, Dr. 
J. does not cite the evidence or other rationale which 
led to his conclusion.  In any event, absent receipt of a 
claim prior to December 14, 1994, for service connection 
for IBS, Dr. J.'s statement cannot be used to support the 
assignment of an earlier effective date for that 
disorder.

b.  Bipolar Disorder

The veteran contends that his bipolar disorder was also 
first manifested in service and that the effective date 
of his award of service connection for that disorder 
should, therefore, be retroactive to the day after his 
separation from service.  In this regard, he cites 
statements, dated in January 2000 and July 2001, from a 
VA physician, L.J.M., M.D., and a private physician, 
Y.S.M., M.D., respectively.  In the alternative he 
contends that the effective date of his award should go 
back to October 1980, when he was initially examined by 
VA after his separation from service.  He notes that at 
that time, the examiner had recommended a psychiatric 
consultation and that had one been performed, the 
presence of the veteran's psychiatric disability would 
have been confirmed and would have been linked to the 
claimed manifestations in service.  As a second 
alternative, the veteran argues that the effective date 
should be prior to 1983.  He maintains that such date is 
supported by the March 2001 statement from T.J.J., M.D.  
Finally, the veteran notes that prior to November 1, 
1994, his psychiatric disability was so severe that it 
prevented him from submitting a claim of entitlement to 
service connection for such disability.  He maintains 
that the RO should take that fact into account when 
assigning the effective date of service connection.

The evidence shows that veteran's initial claim of 
entitlement to service connection for psychiatric 
disability was received by the RO on November 1, 1994, 
many years after his separation from service.  As above, 
there is no evidence of any earlier communication which 
could even be construed as an informal clam for service 
connection for psychiatric disability.  Although the 
initial manifestations of his psychiatric disability may 
have occurred earlier, there is simply no legal basis for 
an effective date earlier than the date of the receipt of 
the claim.  Again, the law is dispositive of the issue; 
and, therefore, the appeal must be denied.  Sabonis.  

In arriving at this decision, the Board has considered 
the veteran's alternative theories of the case; however, 
they do not provide evidence of a claim earlier than that 
received in November 1994.  As such, they provide no 
foundation in the law for the assignment of an earlier 
effective date.  Although the veteran maintains that the 
VA examination in October 1980 was inadequate because he 
did not receive a psychiatric consultation, there is no 
evidence that such a consultation would have shown that 
he had bipolar disorder or that such disability had its 
onset in service.  See, e.g., Cook v. Principi, No. 00-
7171 (Fed. Cir. July 20, 2001).  While T.J.J., M.D., 
L.J.M., M.D., and Y.S.M., M.D., now conclude that the 
veteran's psychiatric disability had its onset prior to 
1983 and probably as early as service, the fact remains 
that a claim for service connection for that disability 
was not received until November 1994 and, therefore, 
cannot precede that date.  

Finally, although T.J.J., M.D., and Y.S.M., M.D., suggest 
that the veteran's psychiatric disability was so severe 
that it prevented him from filing a claim of entitlement 
to service connection for psychiatric disability prior to 
November 1, 1994, the evidence of record does not support 
that conclusion.  Indeed, there is no evidence that prior 
to November 1, 1994, the veteran had been adjudged 
incompetent due to his psychiatric problems.  In fact, it 
should be noted that between the day of his discharge 
from service and November 1, 1994, he had been able to 
successfully pursue claims for various VA benefits 
including compensation for low back disability (1978), as 
well as education benefits for himself (1978 to 1982) and 
for his dependent children (1986 - 1994).  He had also 
been able to apply for increases in the percentage rating 
for his service-connected back disability (1980 and 
1991); for an extension of his delimiting date for VA 
education benefits (1988); and for a program of VA 
vocational rehabilitation for himself (1991).  Such 
evidence suggests, rather strongly, that prior to 
November 1, 1994, the veteran's psychiatric disability 
did not preclude or otherwise hinder him from filing a 
claim for any VA benefit, much less compensation.  

II.  Effective Date - Increased Rating

In October 1978, the RO granted entitlement to service 
connection for the veteran's low back disability.  The RO 
assigned a 40 percent rating for that disability, 
effective September 1, 1978, the date of the receipt of 
the veteran's claim.  That rating was subsequently 
confirmed by the RO on multiple occasions, the last time 
in May 1991.  The veteran was notified of those 
decisions, as well as his appellate rights; however, he 
did not submit a timely Notice of Disagreement with any 
of those decisions.  Accordingly, they became final.  
38 U.S.C. § 4004 (1988); 38 C.F.R. § 19.192 (1990).

In March 1995, the RO raised the veteran's rating for his 
service-connected low back disability from 40 to 60 
percent.  The effective date of that increase was 
December 14, 1994, the date of the receipt of the 
veteran's claim.  

The veteran now seeks entitlement to an effective date 
earlier than December 14, 1994, for the 60 percent rating 
for his service-connected low back disability.  
Generally, the effective date of an award of increased 
compensation for service-connected disability shall be 
fixed in accordance with the facts found, but shall not 
be earlier than the date of receipt of application 
therefor.  38 U.S.C.A. § 5110(a); 38 C.F.R. 
§ 3.400(o)(1).  There is an exception in that the 
effective date may the earliest date as of which it is 
ascertainable that an increase in disability has 
occurred, provided that the application therefor is 
received within one year from such date.  38 U.S.A. 
§ 5110(b)(2) (West 1991); 38 C.F.R. § 3.400(o)(2) (2001).  
As above, the statutory and regulatory authority 
pertaining to formal and informal claims is applicable.  
38 U.S.C.A. § 5101(a); 38 C.F.R. § 3.151(a), 3.155.

In this case, the veteran's claim for a rating in excess 
of 40 percent for his service-connected low back 
disability was received on December 14, 1994.  There is 
no evidence of any earlier communication associated with 
the current appeal which could even be construed as an 
informal claim for such an increase.  Moreover, there is 
no report on file of any treatment or examination or any 
other evidence of an ascertainable increase in his 
service-connected back disability, dated during the 
previous year.  As such, there is no legal basis for an 
effective date earlier than the currently assigned 
December 14, 1994, for the 60 percent rating for that 
disorder.  As above, the law is dispositive of the issue; 
and, therefore, the appeal must be denied.  Sabonis.


III.  New Legislation

During the pendency of this appeal, there was a 
significant change in the law.  On November 9, 2000, the 
President signed into law the Veterans Claims Assistance 
Act of 2000 (VCAA), Pub. L. No. 106-475, 114 Stat. 2096 
(2000).  That law redefined the obligations of VA with 
respect to the duty to assist and included an enhanced 
duty to notify a claimant as to the information and 
evidence necessary to substantiate a claim for VA 
benefits.  That law also eliminated the concept of a 
well-grounded claim and superseded the decision of the 
United States Court of Appeals for Veterans Claims in 
Morton v. West, 12 Vet. App. 477 (1999), withdrawn sub 
nom. Morton v. Gober, No. 96-1517 (U.S. Vet. App. Nov. 6, 
2000) (per curiam order), which had held that VA cannot 
assist in the development of a claim that is not well 
grounded.  That change in the law is applicable to all 
claims filed on or after the date of enactment of the 
VCAA, or filed before the date of enactment and not yet 
final as of that date.  VCAA of 2000, Pub. L. No. 106-
475, § 7, subpart (a), 114 Stat. 2096, 2099-2100 (2000).  
See also Karnas v. Derwinski, 1 Vet. App. 308 (1991).

Although the RO has not yet had the opportunity to 
consider whether any additional notification or 
development action is required under the VCAA, the lack 
of such consideration is not prejudicial to the veteran's 
claim.  See Bernard v. Brown, 4 Vet. App. 384 (1993); Op. 
VA Off. Gen. Counsel, Precedent 16-92 (July 24, 1992) 
(published in VA Summary of Precedent Opinions of the 
General Counsel, 57 Fed. Reg. 49743, 49747 (1992)).  
Where, as here, the law, and not the facts, is 
dispositive of the issue, there is no amount of 
development which would allow the veteran to prevail.  
Accordingly, there is no basis upon which to remand this 
case or otherwise develop the record.  See Sabonis, 6 
Vet. App. at 430 (remands which would only result in 
unnecessarily imposing additional burdens on VA with no 
benefits flowing to the veteran are to be avoided).  



ORDER

Entitlement to an effective date prior to December 14, 
1994, for service connection for IBS is denied.

Entitlement to an effective date prior to November 1, 
1994, for service connection for bipolar disorder is 
denied.

Entitlement to an effective date prior to December 14, 
1994, for a 60 percent rating for low back disability, 
characterized as disc syndrome with arthritis of L4-L5 
and L5-S1, is denied.



		
	F. JUDGE FLOWERS
	Member, Board of Veterans' Appeals



 


